Citation Nr: 1747041	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  98-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of injury to the right hand.

2.  Entitlement to an initial rating in excess of 10 percent for varicose veins of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions in May 1997, November 2001, and September 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before a Veterans Law Judge at a Board hearing at the RO in September 2006, and a transcript of the hearing is of record.  However, the Veterans Law Judge who held the September 2006 hearing is no longer with the Board.  In February 2017, Veteran responded to a hearing clarification letter noting the he did not wish to attend another hearing with another Veterans Law Judge.  Therefore, the Board may proceed with adjudication of the issues on appeal, which includes consideration of the appellant's hearing testimony.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDINGS OF FACT

1.  The evidence supports a finding that any right hand disability is etiologically related or due to the Veteran's active service. 

2.  Resolving the benefit of the doubt in favor of the Veteran, the evidence of record demonstrates that the Veteran's varicose veins of the left leg is manifested by moderately severe varicose veins involving the superficial veins above and below the knee, with varicosities of the long saphenous, ranging in size from one-to-two centimeters in diameter, with symptoms of pain or cramping on exertion, and no involvement of the deep circulation.

3.  The Veteran's hemorrhoids disability is manifested by mild to moderate bleeding, rectal discomfort, and small to moderate external hemorrhoids, with no evidence of fissures or secondary anemia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right hand disability, to include residuals of a laceration, have been met. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.   Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent for left leg varicose veins, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120 (1997); 38 C.F.R. §§ 4.7, 4.21 (2016).

3.  The criteria for rating in excess of 10 percent for a hemorrhoid disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, DC 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was provided, and neither the Veteran, nor representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Service medical records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.

The Veteran was also provided several VA examinations, the reports of which have been associated with the record, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran was scheduled for VA examinations in April 2016 pursuant to the Board's prior remand.  However, the Veteran did not report for the examination and did not provide good cause for why the examination should be rescheduled.  Therefore, there has been substantial compliance with the Board prior remand instructions, and an additional remand to comply with the Board's directives is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the duty to assist in the development and the adjudication of a claim is not a one-way street, and the Veteran should cooperate with requested development. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Additionally, neither the Veteran nor representative has objected to the adequacy of any of the examinations conducted during this appeal.  Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011). 

The Board finds that VA has satisfied the duties to notify and assist, and additional development efforts would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, certain chronic diseases that manifest to a degree of 10 percent within one year from the date of termination of that service shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, scars, or residuals of an acute injury during service of the right hand, is not among those specific chronic disabilities noted under 38 C.F.R. § 3.309 (a), and as such, cannot be presumptively service-connected.  38 C.F.R. §§ 3.303 (b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, service-connection granted on a presumptive basis is precluded. 

Right Hand Injury 

The Veteran contends that he has a right hand disability due to his hand being crushed during service and a shrapnel incident which left lacerations on the right hand.  The Board notes that evidence of record, to include service medical records, post-service medical records, and lay evidence demonstrates that the Veteran incurred lacerations to the hands during service with residuals, such as scaring, and painful movement, and that those symptoms has been continuous since service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right hand disability to be etiologically related to active service and his claim for service connection must be granted.  

The Veteran has a current disability of residuals of a right hand injury during active service.  The Veteran has continuously complained about a painful scar on the posterior region of the right hand, which prevents him from closing his hand without pain.  The Board finds that a painful scar is within the competency of that a lay person to both reliably observe and discuss.  Therefore, the Board finds that the first factor of service connection, a current disability, is fulfilled by the Veteran's lay statements and claims. 

The Board also finds that the second factor of service connection, an in service incident or injury, has also been demonstrated by the evidence of record.  Specifically, the Board notes that service medical records from October 1967 show a laceration to the posterior region of the right hand with residuals.  The Veteran has continuously asserted that he incurred a shell fragment wound laceration on the posterior portion of the right hand which left a scar.  The Board notes that the requisite in service injury has been achieved as a laceration of the right hand in the area where the current scar is has been shown in the service medical records. 

Finally, with regard to a medical nexus, the Board finds that has been established by the Veteran's lay statements.  The Board notes that a lay person is competent to speak to symptoms and conditions, to include pain and a scar.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that a scar on the hand, that causes pain when he closes the hand, is within the competency of a lay person, and does not require specialized medical training, education, or experience, to asses.  38 C.F.R. § 3.159(a) (2016).  Nor, is the fact that scar and pain has existed since the documented injury during service, as has been credibly claimed by the Veteran throughout the claims period.  

The Board finds that in light of the documented in-service injury to the Veteran's hand, and the competent and credible accounts of the Veteran's continued pain and notation of a scaring, that a right hand scar is etiologically related to a laceration shown during active service.  While the Board recognizes that the Veteran has failed to appear for several VA examinations during the appeals period, the Board finds that the evidence of record is adequate to establish the requisite criteria for service connection for his hand disability.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed condition is related to active service, and that service connection for a right hand condition, to include scars, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Increased Rating

The rating of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155 (West 2014).  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is to be considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10 (2016). 

If there is a question as to which of two ratings should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The claim for an increased rating for the left leg is based on the Veteran's disagreement with the initial rating that was assigned.  In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014). 

Left Leg Varicose Veins

The Veteran was granted service connection for left leg varicose veins in May 1997, with an effective date of date of November 20, 1996, and a disability rating of 10 percent.  The Veteran subsequently filed a timely notice of disagreement with the initial 10 percent rating, and in January 2004 rating decision the RO denied and continued the 10 percent rating for left leg varicose veins.

The applicable rating criteria for cardiovascular system disabilities (including varicose veins) were amended effective January 12, 1998.  63 Fed. Reg. 37778-37779 (1998).  The timing of that change requires the Board to consider the claim under both the previous regulations and the newly amended criteria for the diagnostic code, and apply the criteria which yields a higher rating.  VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). Amended rating criteria, if favorable to the claim, can be applied only on and after the effective date of the regulatory change.  The old regulation applies prior to the effective date of regulatory change.  The old regulation and the new regulation are both considered for the period after the change was made.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000).  An increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  38 U.S.C.A. § 5110(g) (West 2014); 65 Fed. Reg. 33422 (2000).

Under the criteria in effect prior to January 12, 1998, mild or asymptomatic varicose veins warranted a 0 percent rating.  A 10 percent rating was warranted for bilateral or unilateral varicose veins that are moderate, with varicosities of the superficial veins below the knee, with symptoms of pain or cramping on exertion. 

Moderately severe varicose veins involving the superficial veins above and below the knee, with varicosities of the long saphenous, ranging in size from one-to-two centimeters in diameter, with symptoms of pain or cramping on exertion, and no involvement of the deep circulation warrant a 20 percent rating for unilateral involvement or a 30 percent rating for bilateral involvement. 

Severe varicose veins involving superficial veins above and below the knee, with involvement of the long saphenous, ranging over 2 centimeters in diameter, marked distortion and sacculation, with edema and episodes of ulceration, and no involvement of the deep circulation warrants a 40 percent rating for unilateral involvement or a 50 percent rating for bilateral involvement. 

Pronounced varicose veins include the findings of the severe condition, with secondary involvement of the deep circulation, as demonstrated by Trandlenburg's and Perthe's tests, with ulceration and pigmentation merits a 50 percent rating for unilateral involvement or a 60 percent rating for bilateral involvement.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Under the criteria which became effective January 12, 1998, varicose veins warrant a 0 percent rating if they are palpable and asymptomatic.  Under the relevant rating criteria, varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrants a 10 percent rating.  Varicose veins with persistent edema incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent rating.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, warrants a 40 percent rating.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrants a 60 percent rating.  Finally, varicose veins with massive board-like edema with constant pain at rest warrants a maximum schedular 100 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2016). 

A note following Diagnostic Code 7120 provides that the ratings are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.  38 C.F.R. § 4.104, Diagnostic Code 7120, Note (2016).

The Board find that application of the pre January 12, 1998, version of Diagnostic Code 7120 offers a more advantageous criteria for the Veteran's left varicose vein disability.  Specifically, any rating in excess of 10 percent in the amended diagnostic code requires persistent edema, which is not demonstrates by the evidence of record.  While the Board acknowledges that in a single July 2002 VA examination, traces of edema was noted by the examiner, that single instance of edema cannot constitute a persistent manifestation of edema, as required by the amended code for a 20 percent rating.  In the most recent VA examination in February 2012, the examiner explicitly noted that the Veteran's only had intermittent edema.  Therefore, the Board finds that evidence reveals that application of the amended code would not yield a higher rating under the current rating criteria. 

Therefore, to apply the pre-January 1998 version of Diagnostic Code 7120, for varicose veins is more advantageous.  Under those criteria, a 20 percent rating requires moderately severe varicose veins involving the superficial veins above and below the knee, with varicosities of the long saphenous, ranging in size from one-to-two centimeters in diameter, with symptoms of pain or cramping on exertion, and no involvement of the deep circulation.  Here, the Board finds that the Veteran's condition does manifest to that severity to warrant a 20 percent rating.  

Specifically, the Board notes that the Veteran's condition has already required vein stripping in both legs during the claims period.  In addition, the Veteran has continuously asserted that his varicose vein condition prevents him from standing or walking for prolonged period of time without increased pain which are only relieved by elevation and compression stockings, with additional symptoms such as aching, fatigue, stinging, throbbing, and cramping, as noted during his September 1997 vein stripping surgery of the left leg.  Additionally, as identified in the July 2002 and February 2012 examinations, the Veteran also has intermittent edema and some stasis pigmentation or eczema.  

Additionally, the Board also notes that VA examinations and VA medical records also show that the Veteran's varicose veins are both above and below the left knee.  Specifically, examinations show painful veins on both the left thigh and left calf, where he ultimately had the saphenous vein stripped in September 1997.  The Board finds that evidence constitutes as a moderately severe disability that fulfills the criteria for a 20 percent rating under the previous diagnostic code for varicose veins.  Consequently, a 20 percent rating is warranted.  

The Board finds that a higher 30 percent rating is not warranted because the bilateral factor must be considered.  While both of the Veteran's legs' varicose veins may be of the severity in which qualifies for the 30 percent bilateral criteria under the older code, that application would run counter to the VA's duty to maximize the Veteran's benefits.  The Veteran's separate rating of 10 percent for the Veteran's right leg varicose veins, and, now, 20 percent for his left leg varicose veins, is a superior award than a 30 percent combined rating for both legs with application of the bilateral factor.  38 C.F.R. § 4.25, 4.26 (2016).  Therefore, application of a 30 percent combined rating is inapplicable. 

Similarly, a 40 percent rating under the pre-January 1998 code is not warranted, as there is no evidence of marked distortion and sacculation or episodes of ulceration, as required by the rating criteria for the award of 40 percent for unilateral involvement. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that an increased 20 percent rating, but not higher, is warranted for the Veteran's left varicose vein disability for the entirety of the appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).



Hemorrhoids 

The Veteran also claims that his service-connected hemorrhoids are worse than the current 10 percent rating.  Specifically, the Veteran asserts he has small external hemorrhoids, and has rectal bleeding several times a week, with some bloody stool, along with blood while wiping.  The Board notes that the competent medical evidence of record, to include VA examinations and VA medical records does not show any indication of fissure or secondary anemia, which is requisite for a higher 20 percent disability rating under the appropriate diagnostic code.  Therefore, the Board finds that a higher rating in excess of 10 percent for hemorrhoids is not warranted, and the claim must be denied.  

The Veteran's hemorrhoids disability is currently rated as 10 percent disabling under Diagnostic Code 7336, which is applicable to external and internal hemorrhoids.  For hemorrhoids, a 10 percent rating is assigned for large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

The Veteran has attended several VA examinations with regard to the nature and severity of hemorrhoids throughout the claims period, to include in May 2001, August 2002, January 2008, May 2011, and February 2012.  

A May 2001 VA examination report of the hemorrhoids disability showed that the Veteran reported bleeding.  He reported blood, usually appearing at the end of bowel movements, and noticed some blood on tissue paper.  The hemorrhoids were noted to be recurrent.  The Veteran reported no tenderness, swelling, or perianal discharge.  Rectal examination noted normal sphincter tone, with internal hemorrhoids.  No pain was reported.  No fecal incontinence was observed or reported and no fissures or fistula were noted on the examination report.  

An August 2002 VA examination report shows that the Veteran was diagnosed with internal and external hemorrhoids, with recurrent bleeding.  The Veteran reported bleeding up to three times a week, to include finding blood on the tissue when wiping, and other times when blood fell down with bowel movements.  However, the Veteran reported no incontinence, constipation, or diarrhea, with normal bowel movements.  He noted use of Anusol suppositories and some topical creams for hemorrhoids.  The report noted no complaints of itching or irritation.  On rectal examination, the VA examiner noted external hemorrhoids with no inflammation.  Sphincter was noted to be slightly tight, and negative for hemoccult. 

A January 2008 VA examination report shows complaints of episodic rectal bleeding, itching, and hemorrhoidal protrusions.  The Veteran reported using topical cream and sitz baths.  The report noted an unsuccessful hemorrhoidectomy in December 2006, which did not relieve symptoms, which are worsening.  The Veteran asserted that his hemorrhoids were aggravated by bowel movements and prolonged sitting.  However, he noted no diarrhea or constipation.  On physical examination of the rectum, the examiner noted no scar, with several external tags and hemorrhoids, and no fissures visualized. 

A May 2011 VA examination report showed reports of rectal bleeding, especially upon bowel movements, with no reports of profuse bleeding.  No hospitalization was reported by the Veteran due to the bleeding.  However, there were complaints of pain with defecation.  On examination, external hemorrhoids were noted without thrombosis, fissures, or any evidence of incontinence, ulcerations, or subcutaneous induration.  The examiner gave a diagnosis of external hemorrhoids with no anemia. 

A February 2012 VA examination report shows reports of rectal bleeding two times a week, with pain and discomfort.  The Veteran reported using preparation H wipes for treatment.  On examination, the examiner noted small mild to moderate hemorrhoids with rectal bleeding one to two times a week, with some rectal discomfort.  No fissures or anemia were noted by the examiner. 

During the September 2006 Board hearing, the Veteran testified that he experienced bleeding every week.  He noted blood spots sometimes on tissue when wiping and during bowel movements.  He reported no issues with bowel movements, leakages, or the need for pads. 

After reviewing the evidence or record, the Board finds that a rating in excess of 10 percent for hemorrhoids is not warranted.  The medical evidence does not indicate that the Veteran experienced persistent bleeding resulting in secondary anemia or fissures in association with the hemorrhoids.  The Board notes that the VA examination reports clearly indicated that the Veteran's condition did not include fissures or secondary anemia, resulting from the hemorrhoids.  Examinations of the Veteran's rectum and anus showed no prolapse, thrombosis, bleeding, fecal incontinences, fissures, or fistula.  Therefore, the Board finds that the evidence shows that the Veteran's hemorrhoids more nearly approximated the criteria for the 10 percent rating, as the medical evidence shows that the criteria for the next highest rating of 20 percent are not met.  Therefore, the Board finds that the symptoms associated with a rating in excess of 10 percent were not shown. 

The Board has considered that Veteran's lay statements with regard to assertions that his condition has worsened.  However, the Board finds that the Veteran as a lay person cannot evaluate such complex medical condition such as fissures or secondary anemia.  Those medical conditions require specialized education, training, and experience, to identify.  Therefore, while the Veteran may claim his hemorrhoids are worse, that lay assertions are not considered competent, or, in turn, probative when considering the medical evidence already of record.  To the extent they may have worsened, they are not shown to have worsened sufficiently to meet the criteria for the assignment of any higher rating.

Therefore, the Board finds that a rating in excess of 10 percent for a hemorrhoid disability is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has also considered whether the Veteran is entitled to referral for the consideration of the assignment of a higher rating on an extraschedular basis for hemorrhoids.  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).  The Board finds that the evidence does not show such an exceptional disability picture due to hemorrhoids that the available schedular ratings are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule and regulation shows that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  Even considering the Veteran's rectal bleeding, the Board notes that the evidence does not show marked interference with employment or frequent hospitalization due to hemorrhoids or fecal leakage.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for residuals of a right hand injury is granted. 

Entitlement to an increased rating of 20 percent, but not higher, for varicose vein of the left leg is granted. 

Entitlement to an increased rating in excess of 10 percent for hemorrhoids is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


